11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 as submitted on 09/08/2020 for consideration were examined for this non-final office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. Claims 1-17 are directed to a method which is within the four statutory categories. 
Step 2A (1):
Claim 1 recites, in part, performing the steps of:
asking said user a first nutrition-related question based on the first nutrition action after a first elapsed period of time;
checking the first nutrition progress report against a first nutrition goal;
asking said user a second nutrition-related question based on the second nutrition action after a second elapsed period of time;
checking the second nutrition progress report against a second nutrition goal;
asking said user the first nutrition-related question after repeating the first elapsed period of time,
and checking the updated first nutrition progress report against the first performance criteria.
The above fall within the scope of certain methods of organizing human activity as it relate to managing personal behavior or interactions between people. Essentially the process is providing instruction to a person, receiving feedback, and providing another set of instructions. 

Step 2A (2):
The judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) presenting a first nutrition skill to said user, the first nutrition skill including a first nutrition action to be performed by said user, 2) receiving a first nutrition progress report based on a first response to the first nutrition- related question, 3) if the first nutrition progress report meets or exceeds the first nutrition goal, presenting a second nutrition skill to the user, the second nutrition skill including a second nutrition action to be performed by said user, 4) receiving a second nutrition progress report based on a second response to the second nutrition-related question, 5) if the first nutrition progress report fails to meet the first nutrition goal, presenting the first nutrition skill to said user again, 6) receiving an updated first nutrition progress report and mere data gathering and data outputting. MPEP 2106.05(g)

Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above claim 1only recites presenting a first nutrition skill to said user, the first nutrition skill including a first nutrition action to be performed by said user, receiving a first nutrition progress report based on a first response to the first nutrition- related question, if the first nutrition progress report meets or exceeds the first nutrition goal, presenting a second nutrition skill to the user, the second nutrition skill including a second nutrition action to be performed by said user, receiving a second nutrition progress report based on a second response to the second nutrition-related question, if the first nutrition progress report fails to meet the first nutrition goal, presenting the first nutrition skill to said user again,  receiving an updated first nutrition progress report and mere data gathering and data outputting. MPEP 2106.05(g).
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The courts have determined  in the OIP Techs court case that presenting offers and gathering statistics when claimed in a merely generic manner  is well-understood, routine, conventional activity. 

Dependent claims: With respect to claims  2-3 and 5-17 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
Claim 2 merely recites further comprising setting a reminder to perform the nutrition action. The elements of the claim further specify or limit the abstract idea of the claim and is thus directed to the abstract idea of claim 1.
Claim 3 merely recites wherein receiving the first nutrition progress report includes said user marking the first nutrition action as complete. The claim as a whole amounts to a general description of the progress report and is not functionally limiting.
Claim 5 merely recites wherein advancing said user include asking said user a plurality of follow up questions, the plurality of follow up questions including determining which factors contributed to said 
Claim 6 merely recites wherein the nutrition skill of eat more vegetables includes: incorporating two servings of vegetables at lunch; incorporating at least two servings of vegetables at dinner; incorporating a vegetable at breakfast; and incorporating dark, leafy greens to get a total of six servings of vegetables a day. The claim as a whole amounts to a general description of the skill of eat more vegetables and is not functionally limiting.
Claim 7 merely recites wherein the nutrition skill of eat protein throughout the day includes: eating a high protein breakfast; incorporating protein into snacks; limiting intake of red and processed meats; and incorporating plant-based proteins into meals. The claim as a whole amounts to a general description of the skill of eat protein throughout the day and is not functionally limiting.
Claim 8 merely recites wherein the nutrition skill of stay hydrated includes: drinking a glass of water first thing in the morning; drinking a glass of water before each meal; paying attention to urine color; and limiting sweetened beverages. The claim as a whole amounts to a general description of the skill of stay hydrated and is not functionally limiting.
Claim 9 merely recites wherein the nutrition skill of sweeten with fruit includes: incorporating fruit at breakfast and snacking on fruit. The claim as a whole amounts to a general description of the skill of sweeten with fruit and is not functionally limiting.
Claim 10 merely recites wherein the nutrition skill of power up with whole grains includes: selecting whole-grain options at grocery stores and restaurants; trying new whole grains; and making at least half of grain products whole grains. The claim as a whole amounts to a general description of the skill of power up with grain and is not functionally limiting.
Claim 11 merely recites wherein the nutrition skill of eat healthy fats includes: eating fatty, cold-water fish twice a week; consuming one ounce of nuts or seeds daily; and cooking with healthy fats. The claim as a whole amounts to a general description of the skill of eat healthy fats and is not functionally limiting.
Claim 12 merely recites wherein the nutrition skill of fill the day with fiber includes eating between five and ten grams of fiber at breakfast; incorporating fiber-rich foods as snacks; and incorporating at least two sources of fiber during every meal. The claim as a whole amounts to a general description of the skill of fill the day with fiber and is not functionally limiting.
Claim 13 merely recites wherein the nutrition skill of eat less sugar includes: identifying sources of sugar and eating less than 30 grams of added sugar per day. The claim as a whole amounts to a general description of the skill of eat less sugar and is not functionally limiting.
Claim 14 merely recites wherein the nutrition skill of honor hunger includes: using a hunger/fullness scale; identifying fullness cues and not finishing a plate of food; and coping with emotions without food. The claim as a whole amounts to a general description of the skill of honor hunger and is not functionally limiting.
Claim 15 merely recites wherein the nutrition skill of increase variety includes: eating four or five colors of fruits and vegetables per day; acquiring protein from multiple sources; eating a variety of grains; and using different cooking methods. The claim as a whole amounts to a general description of the skill of increase variety and is not functionally limiting.
Claim 16 merely recites wherein the nutrition skill of healthy dining out includes: planning ahead and looking for trigger words; making substitutions; and paying attention to fullness. The claim as a whole amounts to a general description of the skill of healthy dining out and is not functionally limiting.
Claim 17 merely recites wherein the nutrition skill of meal planning includes: planning dinner; packing lunch; and planning breakfast. The claim as a whole amounts to a general description of the skill of meal planning and is not functionally limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Pub. No. 20070072156) in view of Brover (U.S. Pub. No. 20060074279) and Block (U.S. Pub. No. 20150104759).
	Regarding claim 1, Kaufman teaches:
	A method for improving a user's health (“A method to support a user adopting healthy habits and behaviors” (abstract)), comprising:
	presenting a first nutrition skill to said user, the first nutrition skill including a first nutrition action to be performed by said user;
	checking the first nutrition progress report against a first nutrition goal (“Behaviors of the user are tracked by receiving input regarding the behaviors and behavior measurements are generated. Results are generated by comparing the behavior measurements against the action goal and the action plan” (abstract));
	checking the second nutrition progress report against a second nutrition goal (“Behaviors of the user are tracked by receiving input regarding the behaviors and behavior measurements are generated. Results are generated by comparing the behavior measurements against the action goal and the action plan” (abstract));
But does not disclose:
asking said user a first nutrition-related question based on the first nutrition action after a first elapsed period of time;
	receiving a first nutrition progress report based on a first response to the first nutrition- related question;

asking said user a second nutrition-related question based on the second nutrition action after a second elapsed period of time;
	receiving a second nutrition progress report based on a second response to the second nutrition-related question;
if the first nutrition progress report fails to meet the first nutrition goal, presenting the first nutrition skill to said user again, asking said user the first nutrition-related question after repeating the first elapsed period of time, receiving an updated first nutrition progress report, and checking the updated first nutrition progress report against the first performance criteria.
However, Brover teaches:
asking said user a first nutrition-related question based on the first nutrition action after a first elapsed period of time (“Feedback from the users may be gathered from their messages to the system, or from the users filling out forms at regular intervals or from sensors or like devices whose outputs are used with the system” (Paragraph 0139));
receiving a first nutrition progress report based on a first response to the first nutrition- related question (“The reports may tell the user about their progress, recommend changes to the program and the like” (Paragraph 0139));
asking said user a second nutrition-related question based on the second nutrition action after a second elapsed period of time (“Feedback from the users may be gathered from their messages to the system, or from the users filling out forms at regular intervals or from sensors or like devices whose outputs are used with the system” (Paragraph 0139));
receiving a second nutrition progress report based on a second response to the second nutrition-related question (“The reports may tell the user about their progress, recommend changes to the program and the like” (Paragraph 0139));

But does not disclose:
if the first nutrition progress report meets or exceeds the first nutrition goal, presenting a second nutrition skill to the user, the second nutrition skill including a second nutrition action to be performed by said user;	
if the first nutrition progress report fails to meet the first nutrition goal, presenting the first nutrition skill to said user again, asking said user the first nutrition-related question after repeating the first elapsed period of time, receiving an updated first nutrition progress report, and checking the updated first nutrition progress report against the first performance criteria.
However, Block teaches:
if the first nutrition progress report meets or exceeds the first nutrition goal, presenting a second nutrition skill to the user, the second nutrition skill including a second nutrition action to be performed by said user (“When the allotted duration has expired, the Activity Plan Tool automatically generates a new plan” (Paragraph 0097) and “The Activity Plan tool can generate a new plan that takes account of the user's interaction with the Behavior Change Intervention, and of the user's reported success with the plan. For example, if the planned duration is complete and the user has reported success with the behavior specified in the plan, the new plan may suggest moving to a new higher target” (Paragraph 0097));
(“If the user has not interacted at all with the plan, the new plan may start over with the original plan” (Paragraph 0097), “When the allotted duration has expired, the Activity Plan Tool automatically generates a new plan” (Paragraph 0097) and “The Activity Plan tool can generate a new plan that takes account of the user's interaction with the Behavior Change Intervention, and of the user's reported success with the plan. For example, if the planned duration is complete and the user has reported success with the behavior specified in the plan, the new plan may suggest moving to a new higher target” (Paragraph 0097)).
Kaufman and Block are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program to incorporate the teachings of Block and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart. The addition of determining if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart would ensure the user is not moving through the action plan to quickly and being fully successful at every goal before proceeding. 

Regarding claim 2, Kaufman in view of Brover and Block teaches the method of claim 1.
Kaufman further discloses:
further comprising setting a reminder to perform the nutrition action (“a reminder client module 350 causes a Lifestyle Coach Device 205 to provide the user with a reminder or identification of an event. Illustratively, the reminder module 350 may vibrate or beep in order to remind a user of a scheduled activity” (Paragraph 0080) and “Under certain operating conditions, the reminder module 350 may allow a user to edit a reminder time. The reminder time may be 0 minutes before activity, or 5, 15, or 30 minutes before the activity. The user may allow the reminder to be a beep or a vibrate reminder” (Paragraph 0080)).

Regarding claim 3, Kaufman in view of Brover and Block teaches the method of claim 1.
Kaufman further discloses:
wherein receiving the first nutrition progress report includes said user marking the first nutrition action as complete (“The user may also be able to mark specific food and drink as consumed” (Paragraph 0081) and “Behaviors of the user are tracked by receiving input regarding the behaviors and behavior measurements are generated. Results are generated by comparing the behavior measurements against the action goal and the action plan” (abstract)).

Regarding claim 5, Kaufman in view of Brover and Block teaches the method of claim 3.
Kaufman further discloses:
wherein advancing said user include asking said user a plurality of follow up questions, the plurality of follow up questions including determining which factors contributed to said user's success (“The user may provide information to questions regarding barriers to achieving the next phase. The application software may display motivational content about the barrier. The application software may display additional content about phase maintenance” (Paragraph 0176), “The user may respond by completing 2020 an end of a phase user assessment. The Lifestyle Coach application software may display a number of health assessment questions” (Paragraph 0175), and “The review history module may also allow a user to see trend results for multiple weeks. Illustratively, the user may select a week range. In response, the review history module may display a graph including: 1) an average daily activity point goal for each week; 2) an actual average daily activity point for each week; 3) a word summary result of activity point successes, daily activity successes” (Paragraph 0178)).

Regarding claim 17, Kaufman in view of Brover and Block teaches the method of claim 3.
Brover further discloses:
wherein the nutrition skill of meal planning includes: planning dinner; packing lunch; and planning breakfast (“Thus database 18 comprises daily (or for that matter weekly or monthly) nutrition profiles. The nutrition profile is an outline of how a person eats, or should eat if following a healthy nutrition and exercise program, during the course of the day. Thus the profile sets out a certain type of meal for eating early in the morning, with slots for different breakfast-type foods, a midday meal of a certain kind, an evening meal of a certain kind etc” (Paragraph 0111)).
Kaufman, Brover, and Block are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart to further incorporate the teachings of Brover and have meal planning include planning dinner, packing lunch, and planning breakfast. The addition of having meal planning include planning dinner, packing lunch, and planning breakfast would assist in lifestyle changing by “simply defining the types of foods that can be eaten” (Paragraph 0109).

4 is  rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Pub. No. 20070072156) in view of Schnur (U.S. Pub. No. 20070218107) and Thorpe (U.S. Pub. No. 20160074707).
Regarding claim 4, Kaufman teaches:
A method for improving a user's health (“A method to support a user adopting healthy habits and behaviors” (abstract)), comprising:
presenting a plurality of nutrition skills to a user (“ask the user to commit 104 to establishing a plan and goals for the behaviors that the user may want to change” (Paragraph 0053) and “ A current level of the user's behavior after receiving background information from the user is presented to the user. An action goal is set and stored” (abstract)), the nutrition skills including:
setting nutrition goals for each nutrition skill of the plurality of nutrition skills (“determine a user's baseline diet and nutrition progression plan” (Paragraph 0092) and “the Lifestyle Coach application software may suggest a diet and nutrition goal for the next week. The user may accept 650 the diet and nutrition goal for the next week” (Paragraph 0092));
advancing said user successively through each nutrition skill of the plurality of nutrition skills based on whether said user meets or exceeds the nutrition goal for a previous nutrition skill (“If the user meets the behavior goal outline in the behavior plan, the user may be advanced to a next level or phase of the behavior or to add one or more additional behaviors” (Paragraph 0055)).
But does not disclose:
eat more vegetables;
eat protein throughout the day;
stay hydrated;
sweeten with fruit;
power up with whole grains;
eat healthy fats;
fill the day with fiber;

 honor hunger;
 increase variety;
healthy dining out; and
meal planning;
However, Schnur teaches:
eat more vegetables (“dieters eat a variety of fruits, vegetables, proteins and starches every day in a diet that is not low carbohydrate, low-fat, or high-protein” (Paragraph 0020));
eat protein throughout the day (“content of the meals may also comprise about 22 to 28% protein selected from lean protein sources having less than about 5 grams of fat per ounce of the lean protein source” (Paragraph 0014));
stay hydrated (“It is also important that the dieter drink adequate amounts of water throughout the day, approximately six to eight 8-ounce glasses or more. For every 25 pounds over his or her recommended weight, the dieter should drink an additional 8 ounces of water over the recommended eight 8-ounce portions of water” (Paragraph 0064));
sweeten with fruit (“dieters eat a variety of fruits, vegetables, proteins and starches every day in a diet that is not low carbohydrate, low-fat, or high-protein” (Paragraph 0020));
power up with whole grains (“Whole-grain foods, which have substantial amounts of vitamins, minerals and other nutrients, are encouraged” (Paragraph 0021));
eat healthy fats (“content of the meals comprises” (abstract) and “about 30% heart healthy fats” (abstract));
fill the day with fiber (“meals comprises about 41 to 49% carbohydrates selected from fiber rich foods containing at least about 2 grams of dietary fiber for each 90 calorie serving of said fiber rich food” (Paragraph 0014));
eat less sugar (“excludes vegetables with any sugar content, such as carrots, corn, beets, and peas” (Paragraph 0009));
(“natural metabolic effects cause hunger pains, cravings and the like which have a negative impact on successful weight reduction. In addition, habitual eating, for example, out of boredom, for pleasure, or to ease tension or depression tend to sabotage successful dieting. If reducing caloric intake can be implemented and rigorously maintained for an extended period of time, for example on the order of one to two years, changes in metabolism, habits and associated characteristics can make the weight loss effective in the long-term” (Paragraph 0004));
 increase variety (“maintaining variety in the types of foods consumed and offers sufficient quantities of food to be physically and psychologically satisfying and filling” (Paragraph 0013));
meal planning (“provide an easy and effective meal plan” (abstract));
Kaufman and Schnur are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications.  Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting nutrition skills to the user, setting goals for the skills and advance to another skill when the pervious skill is meet or exceeded to incorporate the teachings of Thorpe and include eating more vegetables, eat protein throughout the day, stay hydrated, sweeten with fruit, add whole grains, eat healthy fats, daily fiber, eat less sugar, honor hunger, and increase variety. The addition of including eating more vegetables, eat protein throughout the day, stay hydrated, sweeten with fruit, add whole grains, eat healthy fats, daily fiber, eat less sugar, honor hunger, and increase variety would help to “ provide an easy and effective meal plan to assist an individual to meet his/her dietary goals” (abstract). 
But does not disclose:
healthy dining out; and
However, Thorpe teaches:
healthy dining out (“method 600 for identifying balanced meals appropriate for a nutrition plan while a user is on the go, e.g., away from home” (Paragraph 0077)); and
. 

Claim 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Pub. No. 20070072156) in view of  Brover (U.S. Pub. No. 20060074279) and Block (U.S. Pub. No. 20150104759) in further view of Schnur (U.S. Pub. No. 20070218107.
Regarding claim 7, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of eat protein throughout the day includes: eating a high protein breakfast; incorporating protein into snacks; limiting intake of red and processed meats; and incorporating plant-based proteins into meals.
However, Schnur teaches:
wherein the nutrition skill of eat protein throughout the day includes: eating a high protein breakfast; incorporating protein into snacks; limiting intake of red and processed meats; and incorporating plant-based proteins into meals (“Dieters are instructed by their nutritionists, health care providers or counselors, to use about three and four servings, respectively for women and men, of heart healthy fat, and to consume the balance of their caloric intake of the day in lean, protein rich foods” (Paragraph 0021) “Cooked beans (garbanzo, black, pinto, lima beans, kidney, cannelloni, white, split, lentils, black-eyed) vegetarian style” (Paragraph 0088) and “snack taking the form of a portion of a starch, a portion of a fruit, a portion of a milk or yogurt, a portion of a fat, and a portion of a dividend” (Paragraph 0090)).
Examiner Notes: The fat in the snack can be a lean protein with 5g of fat also lentils and other beans are plant-based proteins. 
Kaufman, Brover, Block, and Schnur are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart to incorporate the teachings of Schnur and have the nutrition skill of eat protein throughout the day include eating a high protein breakfast, incorporating protein into snacks, limiting intake of red and processed meats, and incorporating plant-based proteins into meals. The addition of having the nutrition skill of eat protein throughout the day include eating a high protein breakfast, incorporating protein into snacks, limiting intake of red and processed meats, and incorporating plant-based proteins into meals would “allow the dieter to feel full and satisfied” (Paragraph 0055).

Regarding claim 10, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of power up with whole grains includes: selecting whole-grain options at grocery stores and restaurants; trying new whole grains; and making at least half of grain products whole grains.
However, Schnur teaches:
(“ at least 41% -49%, and preferably 42% -48%, and more preferably 43-47%, and most preferably 44% -46% of the total daily caloric consumption of carbohydrates in the inventive diet come from starches, such as pasta, rice, breads and cereals. Whole-grain products are preferred” (Paragraph 0054)).
Kaufman, Brover, Block, and Schnur are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart to incorporate the teachings of Schnur and have the nutrition skill of power up with whole grains includes selecting whole-grain options at grocery stores and restaurants, trying new whole grains, and making at least half of grain products whole grains. The addition of having the nutrition skill of power up with whole grains includes selecting whole-grain options at grocery stores and restaurants, trying new whole grains, and making at least half of grain products whole grains would be beneficial because they “have substantial amounts of vitamins, minerals and other nutrients” (Paragraph 0021). 

Regarding claim 13, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of eat less sugar includes: identifying sources of sugar and eating less than 30 grams of added sugar per day.

wherein the nutrition skill of eat less sugar includes: identifying sources of sugar and eating less than 30 grams of added sugar per day (“Classic desserts, such as chocolate cake, ice cream, and the like can be eaten in limited quantities” (Paragraph 0019), “Dieters should make sure that frozen fruit used is fruit only, by checking to see that the ingredients list lists only fruit and no added juices, sugars, syrups, etc” (Paragraph 0073), and “ Dried fruit that contains added sugars or syrups in the ingredients list should be avoided” (Paragraph 0073)).
Kaufman, Brover, Block, and Schnur are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart to incorporate the teachings of Schnur and have the nutrition skill of eat less sugar includes: identifying sources of sugar and eating less than 30 grams of added sugar per day. The addition of having the nutrition skill of eat less sugar includes identifying sources of sugar and eating less than 30 grams of added sugar per day would aid the user in maintaining health goals without adding useless calories. 

Claims 6, 8-9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Pub. No. 20070072156) in view of  Brover (U.S. Pub. No. 20060074279) and Block (U.S. Pub. No. 20150104759) in further view of Amoruso (U.S. Pub. No. 20140017337) .
Regarding claim 6, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:

However, Amoruso teaches:
wherein the nutrition skill of eat more vegetables includes: incorporating two servings of vegetables at lunch; incorporating at least two servings of vegetables at dinner; incorporating a vegetable at breakfast; and incorporating dark, leafy greens to get a total of six servings of vegetables a day (“The participant should try to eat at least one of each different color of vegetable every day--green, yellow, orange, red, purple. On a typical plate, 1/2 should ideally be a vegetable serving” (Paragraph 0848), “Breakfast: 1. One serving of lean meat, beans, dairy, fish or eggs from the lists as described herein in the designated breakfast portion. 2. One serving of fruit from the lists as described herein in the designated portion. Lunch: 1. One serving of lean meat, fish, beans, dairy or eggs from the lists as described herein in the designated lunch portion. 2. One serving of vegetables OR leaf greens from the lists as described herein in the designated portion” (Paragraphs 0750-0755), and “Dinner: 1. One serving of lean meat, fish, beans, dairy or eggs from the lists as described herein in the designated dinner portion. 2. One serving of vegetables OR leaf greens from the lists as described herein in the designated portion. 3. One serving of fruit from the lists as described herein in the designated portion” (Paragraphs 0757-0760)).
Examiner Notes: Amoruso states that “Substitutions for fruit, vegetables and grain portions are permitted” in paragraph 0905.
Kaufman, Brover, Block, and Amoruso are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the 

Regarding claim 8, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of stay hydrated includes: drinking a glass of water first thing in the morning; drinking a glass of water before each meal; paying attention to urine color; and limiting sweetened beverages.
However, Amoruso teaches:
wherein the nutrition skill of stay hydrated includes: drinking a glass of water first thing in the morning; drinking a glass of water before each meal; paying attention to urine color; and limiting sweetened beverages (“A glass of water or cup of tea can often reduce hunger between meals or in the morning before your first meal” (Paragraph 0577)).
Kaufman, Brover, Block, and Amoruso are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and 

Regarding claim 9, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of sweeten with fruit includes: incorporating fruit at breakfast and snacking on fruit.
However, Amoruso teaches:
wherein the nutrition skill of sweeten with fruit includes: incorporating fruit at breakfast (“Breakfast: 1. One serving of lean meat, fish, beans or eggs in a breakfast portion, 2. One serving of fruit in a breakfast portion” (Paragraphs 0143-0145))  and snacking on fruit (“ you can have your fruit between meals” (Paragraph 0568)).
Kaufman, Brover, Block, and Amoruso are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the 

Regarding claim 11, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of eat healthy fats includes: eating fatty, cold-water fish twice a week; consuming one ounce of nuts or seeds daily; and cooking with healthy fats.
However, Amoruso teaches:
wherein the nutrition skill of eat healthy fats includes: eating fatty, cold-water fish twice a week; consuming one ounce of nuts or seeds daily (“eat the same protein portions as in the Loss portion with the additional option of fatty fish (fatty fish portions are smaller than for white fish); eliminate all fruit, vegetable and greens portions allowed in the Loss phase; add the Pace food options of nuts, avocado and olives to the daily meal plan (two portions--one at lunch, another at dinner)” (Paragraph 0305)); and cooking with healthy fats (“food may be prepared (or dressed) with up to one tablespoon of extra virgin olive oil, flaxseed oil or sunflower oil per day. No butter or other oils are allowed” (Paragraph 0159)).
Kaufman, Brover, Block, and Amoruso are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the 

Regarding claim 12, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of fill the day with fiber includes eating between five and ten grams of fiber at breakfast; incorporating fiber-rich foods as snacks; and incorporating at least two sources of fiber during every meal.
However, Amoruso teaches:
wherein the nutrition skill of fill the day with fiber includes eating between five and ten grams of fiber at breakfast; incorporating fiber-rich foods as snacks (“Optional Snack: One ounce of nuts, or 3.5 ounces of avocado, or 4 ounces of olives (pitted, no filling, Kalamata olives not allowed), daily, as a substitution for juice, rice milk or almond milk when water is mixed with NT1 powder (both daily servings)” (Paragraphs 0149-0150)); and incorporating at least two sources of fiber during every meal (“Two servings (2 scoops each) per day mixed with water, pure juice, rice milk or almond milk starting on day one. Includes N-Acetyl Cysteine, an immediate precursor to glutathione, a potent antioxidant and among the most important detoxification nutrients for the liver. Includes 5 g of fiber per serving” (Paragraph 0173)).
Examiner Notes: Nuts and avocado are known to be high in fiber content. 


Regarding claim 14, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of honor hunger includes: using a hunger/fullness scale; identifying fullness cues and not finishing a plate of food; and coping with emotions without food.
However, Amoruso teaches:
wherein the nutrition skill of honor hunger includes: using a hunger/fullness scale (“Get into the habit of evaluating hunger level across the day, and especially before and after each meal. When the participant sits down to eat a meal, the participant should be hungry, but not ravenous” (Paragraph 0557)); identifying fullness cues and not finishing a plate of food (“exposure to food between meals can contribute to an unusual feeling of hunger, at times when one might otherwise not have any hunger at all. Minimizing this type of exposure, or at least understanding that this response is temporary, is therefore helpful in also minimizing hunger” (Paragraph 0545)); and coping with emotions without food (“maintain self-awareness about the amount and type of food you are eating, and minimize the duration of social meals” (Paragraph 0547) “ Self-awareness is the key to identifying this emotionally driven hunger, and to consciously substituting other behaviors or activities for emotional eating. These activities might include social interaction, writing in a journal or reading--things that increase a sense of well being and connection, while also helping to maintain a balanced emotional state” (Paragraph 0553)).
Kaufman, Brover, Block, and Amoruso are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart to incorporate the teachings of Amoruso and have the nutrition skill of honor hunger includes using a hunger/fullness scale, identifying fullness cues and not finishing a plate of food, and coping with emotions without food. The addition of having the nutrition skill of honor hunger includes using a hunger/fullness scale, identifying fullness cues and not finishing a plate of food, and coping with emotions without food would decrease the number of occurrences of overeating and breaking dietary goals. 

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Pub. No. 20070072156) in view of  Brover (U.S. Pub. No. 20060074279) and Block (U.S. Pub. No. 20150104759) in further view of Stolarczyk (U.S. Pub. No. 20120031805).
Regarding claim 15, Kaufman in view of Brover and Block teaches the method of claim 3.

wherein the nutrition skill of increase variety includes: eating four or five colors of fruits and vegetables per day; acquiring protein from multiple sources; eating a variety of grains; and using different cooking methods.
However, Stolarczyk teaches:
wherein the nutrition skill of increase variety includes: eating four or five colors of fruits and vegetables per day (“a variety of foods within each food group is also necessary to ensure a child receives well balanced nutrition throughout the day. Variety is particularly important when considering fruits and vegetables. One way to ensure a variety of fruits and vegetables are provided throughout the day is to vary the colors of the particular fruits and vegetables served to the child. To facilitate variety, especially the amount of fruit and vegetable groups, different colors of fruits and vegetables are specified for different meals” (Paragraph 0044)); acquiring protein from multiple sources; eating a variety of grains; and using different cooking methods (“varieties of consumption of protein, fruits, whole grains and vegetables, which exposes children daily to essential food-based vitamins and nutrients” (Paragraph 0013)).
Kaufman, Brover, Block, and Stolarczyk are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the person has met or exceeded goals and providing a new goal and determine if the user has failed to meet the goal and provide instructions for them to restart to incorporate the teachings of Stolarczyk and have the nutrition skill of increase variety include eating four or five colors of fruits and vegetables per day, acquiring protein from multiple sources, eating a variety of grains, and using different cooking methods. .

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Pub. No. 20070072156) in view of  Brover (U.S. Pub. No. 20060074279) and Block (U.S. Pub. No. 20150104759) in further view of  Thorpe (U.S. Pub. No. 20160074707).
Regarding claim 16, Kaufman in view of Brover and Block teaches the method of claim 3.
While Kaufman in view of Brover and Block teaches the method of claim 3, but does not disclose:
wherein the nutrition skill of healthy dining out includes: planning ahead and looking for trigger words; making substitutions; and paying attention to fullness.
However, Thorpe teaches:
wherein the nutrition skill of healthy dining out includes: planning ahead and looking for trigger words; making substitutions; and paying attention to fullness (“method 600 for identifying balanced meals appropriate for a nutrition plan while a user is on the go, e.g., away from home” (Paragraph 0077) and “receiving a request from a user for nearby restaurants. Method 600 enables users to easily identify or modify meals at restaurants and establishments in their area while on the go” (Paragraph 0078)).
Kaufman, Brover, Block, and Thorpe are analogous to the claimed invention because they help to improve lifestyle through varies behavior modifications. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Kaufman’s method for improving a user’s health by presenting the user with an action and checking the users progress through the program, ask the user questions about the actions presented to them and receiving progress reports regarding how they are adapting to the health program, and determine if the .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Daniel (U.S. Pub. No. 20200005928) teaches a system and method for a personalized wellness plan with nutrition guidance, and progress monitoring.
Lee (U.S. Pub. No. 20180052976) teaches a apparatus and method for tracking dietary health goals and showing progress through the goals set. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/T.N.G./
Examiner, Art Unit 3626      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626